PER CURIAM.
It appearing that upon review of the .judgment for the appellee in the above-entitled cause it was reversed with direction that the cause be remanded for a new trial in conformity with the opinion, and it further appearing that the cause was tried subsequent to the promulgation of Rule 50(b) of the Rules of Civil Procedure, 28 U.S.C.A. following section 723c,_ and thát a motion was pending below on behalf of the appellant for a judgment notwithstanding the verdict (Baltimore & Carolina Line Inc. v. Redman, 295 U.S. 654, 55 S.Ct. 890, 79 L.Ed. 1636), now, therefore, it is ordered that the direction for mandate in the above cause, 112 F.2d 375, be and it is hereby amended so as to read: “The judgment below is reversed and the cause is remanded with direction to enter judgment for the defendant.”